Citation Nr: 0945315	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-23 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for dysthymic disorder, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had a period of active duty for training from 
August 1965 to December 1965, a period of active duty service 
from January 1991 to September 1991, and served in the 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the Veteran's claim for an increased rating for his 
dysthymic disorder, rated as 30 percent disabling.  

The Board notes that the RO determined that the rating action 
appealed was the September 2006 rating decision.  In that 
regard, the Board notes that by April 2004 rating decision, 
the RO granted service connection for dysthymic disorder and 
assigned a 30 percent rating, effective from February 2002.  
In November 2004, the Veteran filed a claim for an 
"increased evaluation for his service-connected dysthymic 
disorder", and reported that his current symptomatology had 
increased in severity since the last VA examination on (sic) 
February 2002".  In a letter dated in February 2005, the RO 
advised the Veteran that he "may" submit evidence showing 
that his service-connected dysthymic disorder had increased 
in severity, and that the RO had "asked the VA medical 
facility nearest [him] to schedule [him] for an 
examination."  In the letter dated in December 2005, the RO 
advised that in February 2005 they had written him and asked 
that he send evidence showing his service-connected dysthymic 
disorder had worsened, but because they had not received it 
they "must deny" the claim.  In a January 2006 letter, the 
Veteran's representative indicated that the Veteran had never 
been afforded an examination, and that if the examination was 
not conducted to consider that letter a notice of 
disagreement (NOD).  Thus, based on this procedural history, 
the Board determines that the rating action on appeal is the 
December 2005 decision of the RO.

In March 2009, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's dysthymic disorder has been manifested by no 
more than moderate occupational and social impairment with 
depressed mood, irritability, and memory impairment.   


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
dysthymic disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9433 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 
38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in February 2005 and March 2006 
that fully addressed the notice elements.  These letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board also notes that the RO 
sent the Veteran a letter in October 2006 informing him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA treatment records, and the Veteran underwent 
VA examinations in March 2004 and in June 2006.  The Board 
finds that these VA examinations were adequate, and included 
a review of the claims folders and a history obtained from 
the Veteran.  Examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  
These examination reports are adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  In 
addition, it appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to him.  The United States 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II. Factual Background

On VA examination in March 2004, it was noted that the 
Veteran was a retired reservist from the Navy and had retired 
from the IRS also.  He reported depressive symptoms for the 
past two years, including loss of interested in activities, 
excessive sleeping, helplessness, and a sad mood.  He denied 
hopelessness, guilt, or thoughts of suicide.  Review of 
psychiatric systems was negative for mania, psychosis, or 
panic attacks.  He was a member of the Freemasons, but was 
having some internal conflicts with this particular lodge.  
On mental status examination the Veteran was alert and 
oriented, could recall 2/3 items, and was able to perform a 
task of listing off past presidents to Woodrow Wilson.  His 
abstraction was good and his thought processes were linear 
and logical.  His mood was "bleh", and his affect was 
bright with good ranged demonstrated.  His insight was fair 
and his judgment was intact.  The examiner noted that 
subsequent to a possible surgical complication, the Veteran 
lost his ability to get an erection due to severed nerves and 
since that time he had been frustrated by impotence which led 
to his depressed mood for the past two years.  The examiner 
also noted that the Veteran had not experienced any major 
depressive disorders, but his dysthymia should not be 
discounted as an "unserious" diagnosis, but rather a 
reflection of his symptoms.  It was noted that the Veteran 
was retired, but still self-employed as a plumber, which he 
found more difficult to do due to his mood.  The diagnoses 
included dysthymia and a Global Assessment of Functioning 
(GAF) score of 51 was assigned.  

VA treatment records dated from January 2006 through May 2006 
showed that the Veteran attended individual therapy and 
regular group therapy.  In January 2006, he reported marital 
issues and admitted he had a temper, but did not feel it was 
too much of a problem.  The assessment included depression, 
long history irritability/lability, and longstanding marital 
conflict and other relationship conflicts.  A week later he 
had no complaints, reported he was okay and that he and his 
wife were getting along.  He was seen a few weeks later for a 
psychiatry appointment, was taking a new medication, and his 
mood was noted to be euthymic, but his wife reported he was 
still irritable, labile, and entitled.  She acknowledged the 
last month had been a bit better than the last two, but still 
not ideal.  The impression was bipolar disorder.  In February 
2006, the Veteran had no complaints and his wife thought he 
was less irritable with the increased medication.  At a 
subsequent appointment, he reported things were fine at home, 
and he spoke of recent efforts to help friends in need with 
house repair projects.  In March 2006, he reported that both 
he and his wife felt he was less irritable and he thought 
they were getting along better.  Later in March 2006, he 
presented in good spirits, and reported his mood had been 
stable, with less conflict at home.  He spoke of decreased 
motivation/ambition for large projects.  It was agreed that 
individual therapy meetings were not needed, and the Veteran 
was to continue with group therapy.  A week later, he 
reported that he and his wife had a good trip to Florida and 
enjoyed seeing their son and grandson.  He admitted to 
anxious thoughts.  In April 2006, he reported he continued to 
accomplish tasks at home and spoke of his experiences with 
worry.  In May 2006 he spoke with insight into how his 
impatient and aggressive style often did not work in his 
favor and made it harder for him to resolve problems. 

On VA examination in June 2006, it was noted that the Veteran 
attended group therapy and took an anti-depressant medication 
for his mood disorder.  The effectiveness of his therapy was 
noted as "fair".  With regard to employment history, it was 
noted that the Veteran reported he worked as an administrator 
at the IRS until he retired in 1997.  He reported finding it 
difficult to be employed since 1997 due to depression, which 
lowered his energy level and increased his tendency to self-
isolate.  He reported having lowered motivation, lowered 
energy, depressed mood, and occasional passive suicidal 
ideation, all of which persisted for more than two years.  He 
denied any current suicidal ideation and denied any previous 
suicide attempts, and did not present any evidence of being 
an imminent danger to himself.  The diagnoses included 
dysthymic disorder, and a GAF score of 52 was assigned.

In March 2009, the Veteran testified that he had problems 
with irritability and memory.  He reported he argued with his 
wife most of the time, argued with his daughter occasionally, 
and did not call or have anything to do with his son.  He 
reported having outbursts of irritability with others.  He 
testified that his relationship with his wife had gone 
downhill the last few years, due to his irritability and 
depressed mood.  He testified he worked part time, and had 
retired from both the Navy and the IRS.  He worked as a 
plumber occasionally and was an assistant veteran's agent 
with the town.  He retired from the IRS in 1997, after 20 
years, and claimed he retired because he was under a lot of 
stress on the job and had been assaulted by a taxpayer in 
1995, after which things "went downhill".  He testified he 
had nothing to do with his two brothers - one who wanted 
nothing to do with him and one whose lifestyle he did not 
agree with.  He testified he mainly had short term memory 
difficulties, but had some long term memory problems.  He 
reported he did not have many friends.  He testified he had a 
cottage in New Hampshire that he spent as much time as he 
could at, and had a friend up there who lived locally, but he 
only saw him in the summer.  The only other friends he had 
were with his fraternal organization.  

In a March 2009 statement, the Veteran's wife reported that 
since he had his bowel resection he has become more 
depressed, was very emotional at times, and got irritated 
easily.  She reported he had problems remembering simple 
things, was in a "blue mood" most of the time, and was 
suspicious of many people.  She indicated that he was 
sleeping more.  She also claimed that his mood outlook had 
impaired some of his relationships, including with their 
daughter.  She claimed he only wanted to sit in his chair and 
either watch television, read the paper, or fall asleep.  She 
concluded with noting that the veteran's depression and mood 
swings were not easy to live with and had put a strain on 
their relationship with family and friends.

III. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the claimant's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's dysthymic disorder has been evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9433 of the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. § 
4.130, DC 9433.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Pursuant to DC 9433, 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, DC 9433.  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Board also notes that the evidence considered in 
determining the level of impairment under 38 C.F.R. § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, the VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including (if applicable) those 
identified in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See Mauerhan, supra.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
Massey v. Brown, 7 Vet. App. 204, 207 (1994).

After reviewing the record, the Board concludes that the 
evidence, as a whole, demonstrates that the manifestations of 
the Veteran's dysthymic disorder are commensurate with no 
more than a 30 percent disability rating.  In that regard, 
the Board notes that the competent evidence relating to the 
Veteran's psychiatric disability consists of VA clinical 
records, VA examinations, his testimony and statements, and a 
statement from his wife.  

In considering the criteria for a 50 percent rating, the 
Board notes that the Veteran's primary symptoms associated 
with his dysthymic disorder have been depression, 
irritability, memory problems, and social impairment.  
However, while the Veteran has been shown to be depressed and 
irritable, in January 2006, after he started taking 
medication he was less irritable and his mood was noted to be 
euthymic.  Moreover, although his problems with depression 
have persisted, as evidenced by his testimony in 2009, there 
has been no showing of a flattened affect, nor has there been 
evidence of speech difficulties or in understanding complex 
commands.  On VA examination in 2004, his affect was bright 
with good range, he had good abstraction, his thought 
processes were linear and logical, and he was oriented.  
Moreover, he has reported working part time as a plumber and 
as an assistant veteran's agent for his town.  Further, on VA 
examination in 2004 he denied hopelessness, guilt, or 
thoughts of suicide, and the review of psychiatric systems 
was negative for mania, psychosis, or panic attacks.  

With regard to memory, the Board notes that on VA examination 
in 2004 the Veteran could recall 2/3 items, and was able to 
perform a task of listing off past presidents to Woodrow 
Wilson.  In 2009 he testified he mainly had short term memory 
difficulties, but also had some long term memory 
difficulties, and his wife reported he has problems 
remembering things.  Thus, it appears that the Veteran has 
experienced some memory problems.

With regard to judgment and thinking, the Board notes that on 
examination in 2004, the Veteran's abstraction was good, his 
thought processes were linear and logical, insight was fair, 
and his judgment was intact.  With regard to his mood and 
motivation, the record reflects that the Veteran has 
experienced ongoing disturbances of motivation and mood, 
impairing his occupational and social abilities.  Moreover, 
he has reported, and his wife has confirmed, some social 
impairment with regard to her and other family members.  The 
Board notes that memory impairment and disturbances of mood 
and motivate do tend to support a higher rating.  These are, 
however, only two of the criteria for a higher rating.  With 
regard to the Veteran's other manifestations of his 
dysthymia, the Board notes that such symptoms (i.e., 
irritability, etc.) have been no more than moderate.  
Mauerhan, supra.  Moreover, with regard to social impairment, 
while the Veteran has reported having marital conflicts and 
problems with other family members, the record reflects that 
after starting medication in January 2006 his relationship 
with his wife was improving, he no longer needed individual 
therapy and was to continue with group therapy, and he had a 
good visit with his son and grandson.  While he recently 
testified as to problems with arguing with his wife and 
daughter and not having anything to do with his son, he also 
indicated he worked as an assistant veteran's agent one night 
a week - helping other veterans, had a friend who he visited 
with in the summers, was a member of the Freemasons, and had 
friends in his fraternal organization.  Thus, the Veteran 
clearly has some social impairment, but has still maintained 
several relationships.  

With regard to employment, the record reflects that the 
Veteran retired from the Navy and also worked for the IRS 
until he retired in 1997, after 20 years of service.  He was 
denied VA vocational rehabilitation.  While some occupational 
impairment is acknowledged, primarily due to his ongoing 
problems with depression, decreased mood, irritability, and 
memory, the Board does not find this impairment to be 
"total" (as was noted at the June 2006 VA examination) or 
anywhere close to "total".  In that regard, the Veteran has 
reported he had to retire because he was under stress on the 
job and had gone "downhill" after being assaulted by a 
taxpayer, but also reported working part time as a plumber 
and assistant veteran's agent.  

With regard to GAF scores, in March 2004 he was evaluated as 
having a GAF score of 51, and in June 2006 he was evaluated 
as having a GAF score of 52.  A GAF score between 51 and 60 
reflects moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning.  
See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition of 
the American Psychiatric Association in the rating schedule).  
While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case.  
Moreover, the GAF scores assigned reflect moderate 
impairment, which the Board finds is consistent with the 
Veteran's reported symptoms and the clinical findings made.  
Additionally, while the Veteran has experienced social and 
occupational impairment due to his dysthymia, this impairment 
has been contemplated in the 30 percent rating disability 
evaluation.  

In sum, when all of the evidence and findings contained 
herein are considered, the Board concludes that the schedular 
criteria for a 50 percent rating have not been met or 
approximated, nor have his other psychiatric symptoms, not 
specifically listed in DC 5433 approximated a 50 percent 
rating.  38 C.F.R. § 4.7.  The Board has considered the 
possibility of staged ratings, but concludes that the 
criteria for a rating in excess of 30 percent have at no time 
been met.  Hart, supra.  As such, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the Veteran's claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In addition, the Board notes that the Veteran's service-
connected dysthymic disorder does not warrant referral for 
extra-schedular consideration.  In exceptional cases where 
schedular disability ratings are found to be inadequate, 
consideration of an extra-schedular disability rating is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
disability rating is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.  

In the present case, the Veteran reported he retired from the 
Navy and then retired from the IRS in 1997 after 20 years of 
service.  While he reported that he retired from the IRS due 
to stress on the job and that since 1997 it had been 
difficult to be employed due to depression, the record 
reflects he has worked part time as a plumber and assistant 
veteran's agent.  The Board notes that the current 30 percent 
rating assigned for dysthymic disorder takes into account the 
occupational impairment the Veteran experiences, and, 
moreover, marked interference with employment has not been 
alleged or shown in this case.  Additionally, there is no 
indication the Veteran has been frequently hospitalized due 
to his dysthymic disorder.  Therefore, referral for the 
assignment of an extraschedular disability rating is not 
warranted.


ORDER

A rating in excess of 30 percent for dysthymic disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


